In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00200-CR
        ______________________________


      COURTNIE DEON BROWN, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 196th Judicial District Court
                Hunt County, Texas
               Trial Court No. 23082




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                        MEMORANDUM OPINION

        Courtnie Deon Brown appeals the revocation of his community supervision.                                On

August 21, 2005, Brown pled guilty to robbery and was placed on deferred adjudication

community supervision for seven years. 1              On or about December 16, 2010, 2 the trial court

revoked Brown’s deferred adjudication community supervision, adjudicated Brown guilty,

assessed a sentence of ten years’ imprisonment, probated the sentence, and placed Brown on ten

years’ community supervision. As a condition of community supervision, the trial court ordered

Brown to serve 150 days’ confinement in a state jail facility “with credit for 0 DAYS.” See TEX.

CODE CRIM. PROC. ANN. art. 42.12, § 12 (West Supp. 2011). The jail, though, released Brown

before he had finished serving the 150 days’ confinement.3 Brown also failed to report in person,

as required by the terms of his community supervision, for the months of January and February

2011. In its amended motion to revoke, the State alleged Brown failed to serve the jail time

ordered by the trial court and failed to “report in person” for the months of January and February



1
 In a companion case, also decided today, styled Brown v. State, cause number 06-11-00199-CR, Brown appeals the
revocation of his community supervision for theft.
2
 We note the judgment contains three typewritten entries titled “Date Judgment Entered,” “Date Sentence Imposed,”
and “Signed and entered on,” each specifying a date of December 15, 2010, and handwritten corrections to
December 16, 2010. The judgment, though, provided that sentence commenced December 15, 2010.
3
 Christina Gaston, the court officer for the Hunt County Community Supervision and Corrections Department,
testified the jail mistakenly released Brown. The State alleges in its brief that Brown was released December 16,
2010. The record citation provided, though, does not support this allegation, and we have not been directed to where
the record establishes what day Brown was released. Gaston agreed with the State that her office first contacted
Brown December 17, 2010. Gaston testified her office also contacted Brown January 4, 2010, and told him to report
to the jail within twenty-four hours.

                                                         2
2011. The trial court revoked Brown’s community supervision and imposed the original sentence

of ten years’ imprisonment.

       Brown raises two issues on appeal. Brown’s first issue argues the trial court erred in

revoking his community supervision for failing to serve the state jail confinement.       Because

neither the judgment nor the terms of community supervision specified the date the confinement

was to commence or the manner in which it was to be served, Brown argues the trial court erred in

delegating the terms of confinement to the community supervision department. Brown argues

this was an improper delegation of a judicial function. Brown’s second issue argues the trial court

erred for revoking his community supervision for failing to report for the months of January and

February 2010. According to Brown, the evidence he failed to report in February is insufficient

because a date to report in person was never specified, and he was arrested before the end of

February.

       The State introduced sufficient evidence that Brown failed to report in person for the

month of January 2010. Gaston testified Brown failed to report for the month of January.

Brown contends this violation is too minor to support the revocation. We disagree. A trial court

does not abuse its discretion to revoke a defendant’s community supervision if the State presents

sufficient evidence that the defendant violated at least one term of the community supervision

agreement as alleged in the State’s motion to revoke. TEX. CODE CRIM. PROC. ANN. art. 42.12,

§ 21 (West Supp. 2011); Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. 1980); In re



                                                3
T.R.S., 115 S.W.3d 318, 321 (Tex. App.—Texarkana 2003, no pet.). Because we have found one

sufficient ground for revocation, it is unnecessary for us to consider complaints regarding the other

grounds to revoke. Ex parte Brown, 875 S.W.2d 756 (Tex. App.—Fort Worth 1994, orig.

proceeding).

       For the reasons stated, we affirm.



                                                      Josh R. Morriss, III
                                                      Chief Justice

Date Submitted:        March 15, 2012
Date Decided:          March 20, 2012

Do Not Publish




                                                 4